
 

CONSULTING AGREEMENT







DATE:

December 15, 2009




Mr. Jim Braseth

15708 50th Avenue North

Plymouth, MN 55446 USA




PARTIES:

Tara Minerals Corp.

                   

2162 Acorn Court

Wheaton, IL 60187




Lions Gate Capital     (the “Consultant”)

Jim Braseth







RECITALS:




WHEREAS, the Company wishes to contract with the Consultant for the performance
of certain investor relations services.




WHEREAS, the Consultant declares that it is engaged in an independent business
or employed by a party other than the Company and that the Company is not the
Consultant's sole and only client, customer or employer.




WHEREAS, the parties hereto wish to enter into a Client Independent Consulting/
Contractor relationship for their mutual benefit, and further wish to set forth
the terms of such association in writing.




AGREEMENTS:




NOW, THEREFORE, in consideration of the foregoing representations and the mutual
covenants set forth herein, the Company and the Consultant agree as follows:




1.

Services to be Performed. The Company hereby engages the Consultant to advise
and perform work for the Company with respect to matters associated with the
Company’s investor relations. The scope of such work will be determined from
time to time by agreement of the parties, however the initial scope of work will
consist of exposing the Company to the equity investment community which
includes but is not limited to new market makers, analysts, money managers,
institutional investors, stock-brokers, accredited investors, mutual funds,
broker-dealers, wire-houses, newspapers, television, and trade publications.








--------------------------------------------------------------------------------

 







2.

Fees, Terms of Payment and Warrant.




a.

Stock. The Company agrees as compensation to issue to the Consultant 105,000
restricted Shares of Tara Minerals Corp. Common Stock for monthly services
rendered over a three-month period commencing with the date of this agreement.
The Shares will become earned at the rate of 40,000 shares (month one), 35,000
shares (month two), and 30,0000 shares (month three) on the 14th of each month
of service that is rendered by Consultant under this agreement.   




b.

In addition, Tara Minerals Corp. has an option to extend this agreement for
three months at the rate of 25,000 shares per month for a total of 75,000
additional shares, total.     




c.

Tara Minerals may terminate this Agreement on three days’ written notice to
Consultant.  In the event of such termination, any Shares not earned will be
cancelled.




3.

Instrumentalities. The Consultant shall supply all equipment, tools, materials
and supplies to accomplish the designated jobs or services set forth in
Paragraph 1, except if approved by the Company.




4.

Expenses. The Company shall not be responsible or liable for any expenses
incurred by the Consultant in performing any jobs or services under this
Agreement, except accountable out-of-pocket expenses of Consultant approved in
advance in writing by the Company.




5.

The Consultant’s Status. The Consultant will be considered an independent
contractor and not an employee of the Company. The parties hereto are and shall
remain independent. The Consultant retains the sole and exclusive right to
control or direct the manner or means by which the jobs or services described
herein are to be performed.




The Consultant shall comply with all federal, state and local laws, and rules
and regulations that are now or may in the future become applicable to the
Consultant, its business, equipment and personnel engaged in accomplishing the
jobs or services provided under this Agreement or arising out of the performance
of this Agreement.




6.

Payroll or Employment Taxes. The Consultant will not be treated as an employee
for federal, state or local tax purposes or for any other purpose. No payroll or
employment taxes of any kind shall be withheld or paid with respect to payments
to the Consultant, including but not limited to FICA, FUTA, federal personal
income tax, state personal income tax, state disability insurance tax, and state
unemployment insurance tax. The Consultant agrees that it is responsible for
making all filings with and payments to the Internal Revenue Service and state
and local taxing authorities as are appropriate to its status as a Consultant.








--------------------------------------------------------------------------------

 




7.

Workers' Compensation, Unemployment Compensation, Benefits. No workers'
compensation insurance has been or will be obtained by the Company for the
Consultant. The Consultant understands that he is not entitled to unemployment
compensation benefits or any other benefits normally afforded to any employee of
the Company, due to his status as a Consultant.




8.

Law Governing Contract/Arbitration.  This Agreement and all questions arising in
connection with it shall be governed by the laws of the State of Illinois.  Any
dispute involving this Agreement will be settled through binding arbitration in
Chicago, Illinois in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.




9.

Entire Agreement. This Agreement states the entire Agreement of the parties, and
merges all prior negotiations, agreements and understandings, if any, except for
any confidentiality agreements between the parties. No modification, release,
discharge or waiver of any provision hereof shall be of any force or effect
unless made in writing and signed by the parties hereto. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
representative laws, personal representatives, successors and assigns.







IN WITNESS WHEREOF, the parties have executed this Agreement and caused it to be
dated as of the day and year first written above.




“COMPANY”




Tara Minerals







By /s/ Francis Richard Biscan Jr._

Francis, Richard Biscan Jr., President










“CONSULTANT”







/s/ Jim Braseth

Jim Braseth















